DUNBAR, Senior Judge:
Appellant was charged with and, contrary to his pleas, convicted of one specification each of wrongful possession of marijuana and wrongful possession of methamphetamine, in violation of Article 92, UCMJ, 10 U.S.C. § 892. The presiding military judge sentenced appellant to a bad-conduct discharge, confinement at hard labor for 4 months, forfeiture of $250.00 pay per month for 4 months, and reduction to E — 1. The convening authority approved the sentence as adjudged, but suspended the bad-conduct discharge for a period of 12 months.
Appellant asserts that:
THE TRIAL JUDGE ERRONEOUSLY DENIED THE DEFENSE MOTION TO SUPPRESS PROSECUTION EXHIBITS 2 AND 3 AS THE SEIZURE OF THESE ITEMS FROM APPELLANT WAS IN VIOLATION OF THE FOURTH AMENDMENT TO THE CONSTITUTION.
Sergeant McGee, the individual who seized what was stipulated to be marijuana and methamphetamine from appellant on 3 November 1977, testified that on the day of the seizure, he was serving as Ordnance Maintenance Company duty noncommissioned officer. He was touring the squad bay of Barracks 105 aboard Marine Corps Base, Camp Lejeune, when he saw appellant and two other enlisted Marines sitting on a rack. He walked up behind these individuals “to see what they were doing.” He observed a newspaper spread across appellant’s lap, and on that newspaper he saw something “like a plastic bag with some kind of green substance in it.” He stood there observing for several seconds before the three men behind whom he was standing discovered his presence. When appellant and the other two individuals discovered McGee standing behind them, appellant “crumbled everything up and tried to hide it in his lap.” Sergeant McGee noted that when he first saw the newspaper and plastic bag with the green substance in it, he did not suspect that any criminal activity was afoot. But when appellant “tried to conceal everything,” he concluded “that something was wrong, something illegal” and at that point “it just clicked in [his] mind that the green stuff that was in the bag had to be or possible [sic] was marijuana.” At this point, McGee testified he seized the plastic bag and its contents from appellant.
Appellant asserts that it is indisputable that Sergeant McGee’s seizure of the contraband was not pursuant to freely given consent. He maintains that this leaves the necessity search, the search incident to a lawful apprehension and the “plain view” doctrine as the only possible viable theories supporting admissibility of the challenged contraband.
It is my opinion that the evidence seized falls clearly within the “plain view doctrine.” I do not concur with the assertion that appellant’s Fourth Amendment rights were violated, because after sighting the contraband, admittedly in plain view, McGee intruded into appellant’s person, surely a protected area, to seize the contraband and this seizure was not supported by a warrant or by any exception to the warrant requirement. In United States v. Rabinowitz, 339 U.S. 56, 65-66, 70 S.Ct. 430, 435, 94 L.Ed. 653, 660 (1950), the Court said:
It is appropriate to note that the Constitution does not say that the right of the people to be secure in their persons should not be violated without a search warrant if it is practicable for the officers to procure one. The mandate of the Fourth Amendment is that the people shall be secure against unreasonable searches. . . . The relevant test is not whether it is reasonable to procure a search warrant, but whether the search was reasonable. That criterion in turn depends upon the facts and circumstances — the total atmosphere of the case. It is a sufficient precaution that law officers must justify their conduct before *828courts which have always been, and must be, jealous of the individual’s right of privacy within the broad sweep of the Fourth Amendment.
Moreover, federal appellate courts have consistently held that police officers properly on private premises do not violate the Fourth Amendment if, without a warrant, they seize contraband or the fruits of a crime which are in plain view. United States v. Burnside, 15 U.S.C.M.A. 326, 35 C.M.R. 298 (1965).
In my opinion the facts of this case show that Sergeant McGee acted correctly in the performance of his duties. The circumstances surrounding the seizure show that he was lawfully on the premises, observed a substance within public view, and was justified in concluding that the substance was contraband. The Government came legally into possession of the bag of marijuana as the result of a plain view seizure.
I do not believe the circumstance that the package also contained another narcotic can be separated from the seizure as a whole to operate to the advantage of appellant. Sergeant McGee certainly was not obligated to obtain a scissors and separate that portion of the package containing the marijuana from the remaining portion. Nor having discovered additional illegal contraband was he obliged blithely to return it to the suspect. Indeed, had he done so, he would have undoubtedly been subject to criticism for dereliction in the performance of his duties.
Additionally, we do not detect any ambiguity, as alleged in appellant’s brief, in the convening authority’s suspension of the bad-conduct discharge. The convening authority approved the bad-conduct discharge on 6 April 1978. At the same time, he stated it was suspended for 12 months without any reference to the date it was adjudged. We infer, therefore, that the suspension runs from the date of his action.
Accordingly, the findings and sentence, as approved below, are affirmed.